UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                       5/25/2021
---------------------------------------------------------------------- X
                                                                       :
MALCOLM BAPTISTE,                                                      :
                                                                       :
                                   Plaintiff,                          :   18 cv 7274 (NSR)
                                                                       :
                  -v-                                                  :       ORDER
MICHAEL T. NAGY,                                                       :
                                                                       :
                                    Defendant.                         :
                                                                       X
----------------------------------------------------------------------
Román, D.J.:

        On August 10, 2018, pro se Plaintiff Malcolm Baptiste (“Plaintiff”) commenced the

instant action, bringing claims pursuant to 42 U.S.C. § 1983 against Defendant Michael T. Nagy

(“Defendant”) and others. (ECF No. 2.) On October 13, 2019, the Court dismissed all claims

except an excessive force claim against Defendant. (ECF No. 23.) On January 23, 2020, the

action was referred to Magistrate Judge Paul E. Davison for general pretrial purposes, including

discovery. (ECF No. 29.)


        On February 12, 2021, the parties appeared before this Court for a telephonic status

conference and indicated that discovery was complete. Plaintiff did not indicate any outstanding

discovery issues. Defendant was granted leave to file a motion for summary judgment and a

briefing schedule was set. On March 26, 2021, the Court granted Defendant’s request to extend

the briefing schedule. (ECF No. 50.)


        On April 28, 2021, the Court received Plaintiff’s motion for appointment of pro bono

counsel. (ECF No. 28.) On April 30, 2021, the Court received Plaintiff’s motion seeking

reconsideration of an oral discovery ruling Judge Davison made on October 14, 2020. (ECF No.
59.) On May 6, 2021, Defendant filed opposition to Plaintiff’s motion seeking reconsideration of

Judge Davison’s discovery ruling. (ECF No. 60.) On May 21, 2021, the Court received

Plaintiff’s motion pursuant to Rule 56(d) and a request for an extension of the summary

judgment briefing schedule. (ECF No. 61.)


       Plaintiff’s motion for appointment of pro bono counsel is DENIED, without prejudice to

renew at a later date. Unlike in criminal proceedings, the Court does not have the power to

obligate attorneys to represent indigent pro se litigants in civil cases. See Mallard v. U.S. Dist.

Court for the S. Dist. of Iowa, 490 U.S. 296, 308-09 (1989). Instead, pursuant to 28 U.S.C. §

1915 (e)(1), the Court may, at its discretion, order that the Pro Se Office request an attorney to

represent an indigent litigant by placing the matter on a list circulated to attorneys who are

members of the Court’s pro bono panel. See Palacio v. City of New York, 489 F. Supp. 2d 335,

344 (S.D.N.Y. 2007). The Second Circuit set forth the standards governing the appointment of

counsel in pro se cases in Hendricks v. Coughlin, 114 F.3d 390, 392 (2d Cir. 1997), Cooper v. A.

Sargenti Co., 877 F.2d 170, 172 (2d Cir. 1989), and Hodge v. Police Officers, 802 F.2d 58, 60-

62 (2d Cir. 1986). At this stage of the litigation, Plaintiff has failed to demonstrate that his

position is “likely to be of substance,” Hodge, 802 F.2d at 61. Therefore, the Court denies

Plaintiff’s motion, without prejudice to renew at a later date.


       The briefing schedule for Defendant’s motion for summary judgment is STAYED.

Plaintiff is granted leave to go before Judge Davison for the limited purpose of reopening

discovery to hear Plaintiff’s reconsideration motion, provided that Plaintiff’s time to object to

Judge Davison’s ruling has not yet expired.




                                                   2
       Following resolution of the discovery issue, the parties are directed to notify the Court

within seven (7) days and the Court will issue a revised briefing schedule for Defendant’s motion

for summary judgment. The Clerk of the Court is directed to terminate the motion at ECF Nos.

59 and 61, mail a copy of this order to pro se Plaintiff, and show service on the docket.


       SO ORDERED.

Dated: May 25, 2021                                  __________________________________
       New York, New York                                   Nelson S. Román
                                                            United States District Judge




                                                 3
